Mr. Justice Sheldon delivered the opinion of the Court: Objection is taken to the manner of procedure in this case. It is said that a rule should have been entered to show cause, to which an opportunity should have been given to answer; that appellant was not allowed any opportunity to purge himself, or show any reason why he should not be punished for having refused to execute the assignment. Appellant was present in person before the court on the hearing of his refusal to make the assignment, made no objection to then proceeding therewith, and was fully heard, by himself and counsel, in the matter, and after such hearing he was ordered by the court to execute the assignment, and refused so to do. This was a contempt committed in the face of the court, and the court was justified in making the order of commitment without the taking of any of the preliminary steps which it is suggested should have been taken. As appellant had, by his answer under oath, denied all the charges of fraud and conspiracy, and stated that the confession of judgment was for a bona fide debt due, and that the bill of sale was executed to secure the same debt, and as the hearing on which the order of June 16, 1884, for the assignment was made, was upon the sworn bill and the sworn answer of appellant, read as an affidavit, without any other-evidence, it is insisted that upon such showing only there was no warrant for making an order taking ■ the property transferred by the bill of sale, out of the hands of appellant, and handing it over to a receiver. No such objection as this can now be taken to that order of June 16. That was but an interlocutory order, made in the progress of the cause, for the preservation and holding of the property during the litigation, and is not the subject of appeal. (Coates v. Cunningham, 80 Ill. 467; Chapman v. Hammersley, 4 Wend. 173; Forgay v. Conrad, 6 How. 201.) No mere error in that order, as is that complained of as above, can now be considered, but only whether there was jurisdiction in the court to make the order. The appeal is from the order of commitment of September 27, 1884, and not from the order of June 16, 1884, for the making of the assignment. But, then, it is said, that conceding that it was equitable, and within the scope of the bill, to enter an order upon the motion made, yet the order entered, of June 16, is broader than the-facts of the ease, the allegations of the bill, or the disclosures made by any of the papers on file, warranted the court in making;' that no allegation of the bill gave the court jurisdiction to make the order of June 16, and therefore the court had no jurisdiction of the property ordered to be turned over by appellant to the receiver. The respect in which the order is alleged to be too broad is in the language of the second provision, “or otherwise, from said firm of Dike Brothers, Minkler & Co., ” thus requiring appellant not only to assign all the property which he had received under the bill of sale mentioned iú the bill, but all the property he had received otherwise from the firm of Dike Brothers, Minkler & Co. It was not the purpose of the bill to interfere with the firm of Dike Brothers, Minkler & Co., and lay hold of any property belonging to it, but only to reach property of the corporation; and the charge against appellant was, that he had fraudulently received, under the bill of sale made by Dike Brothers, Minkler & Go. to him, property belonging to the corporation; and if it be the true construction of the order that it required the assignment of other property than property of the corporation, or property alleged as belonging to it, then the order, in that respect, would be too broad, and wrong. But it does not follow that appellant would be justified in disobeying the order for that reason. That would depend upon whether or not the court had jurisdiction. The principle is of universal force that the order or judgment of a court having jurisdiction, is to be obeyed, no matter how clearly it may be erroneous. (People v. Sturtevant, 5 Seld. 263; Sullivan v. Judah, 4 Paige, 444; Fennings v. Humphrey, 4 Beav. 1; Chuck v. Cremer, 2 Phill. Ch. 112; Richards v. West, 2 Green’s Ch. 456; 2 Barb. Ch. 274.) This has often been held in reference to disobedience to injunctions, as in the eases above, and the principles which govern cases of ■contempt for a violation of an injunction order are applicable here. There was, here, jurisdiction over the parties. The court had power to dissolve the corporation, to grant the injunction prayed for, to appoint a receiver and to place the property of the corporation in the hands of the receiver. The ■order of June 16 was made in the exercise of that power, :and if the order embraces property not shown by the bill to belong to the Garden City Warehouse Company, this would :seem to be but an error in the exercise of jurisdiction. If it had been made to appear to the court that appellant had in his possession property of the corporation received from Dike Brothers, Hinkler & Co., other than that received under the bill of sale mentioned, we think the court might then properly have required such property to be turned over to the receiver, although there was no allegation in the bill of the receipt of the property. If that be so, it must be allowed that the court had jurisdiction of the subject matter, and that the error in the order was in its not being sustained by proof to the extent it was made. The test of jurisdiction would be the allegations of the bill,—not the proof made under it. The order of June 16, at the most, was not wholly void, but •only in the particular wherein it is complained of as being too broad. Appellant’s proper remedy would have been an application to the court to modify the order in that respect. There was no such application. There was no such objection made to the order. The objection, before the master, to executing the assignment ^prepared, was, that it did not conform to the ■order of June 16. Before the court there does not appear to have been any reason given for refusing to execute the assignment. There was no offer or willingness ever expressed to execute any assignment to the extent it is not objected to, as being to broad. We are of - opinion the judgment of the Appellate Court should be affirmed. . , T , . , Judgment affirmed.